POLEN, Judge.
The former husband appeals a post-judgment order adjudicating him in contempt for failure to pay permanent periodic alimony as ordered by the court. This court, in a separate opinion issued today, has reversed, in part; the final judgment of dissolution, with instructions to the trial court to revisit the propriety of the award of permanent periodic alimony. Blythe v. Blythe, 592 So.2d 353 (Fla. 4th DCA 1992). Because the award of permanent periodic alimony was reversed, the order holding the former husband in contempt for failure to pay that alimony is erroneous. See, e.g., Blum v. Blum, 382 So.2d 52 (Fla. 3d DCA 1980); Winner v. Winner, 376 So.2d 924 (Fla. 3d DCA 1979).
REVERSED AND REMANDED.
GLICKSTEIN, C.J., and DELL, J., concur.